                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE


MAREK A. DOCHNAL,                              )
                                               )
      Plaintiff,                               )
                                               )
v.                                             )               No. 2:18-CV-00044
                                               )               REEVES/CORKER
THOMSON REUTERS CORPORATION                    )
                                               )
      Defendant.                               )




                             MEMORANDUM OPINION

      Plaintiff, Marek A. Dochnal, is a citizen of Poland with no connection to the State

of Tennessee. He has sued defendant, Thomson Reuters Corporation (TRC), a Canadian

corporation, over the alleged practices of a TRC subsidiary Well-Check, a business

managed in London, England. TRC moves to dismiss the complaint on three grounds (1)

lack of personal jurisdiction over TRC, (2) improper venue, and (3) Dochnal’s lack of

standing to bring suit in this court. Because Dochnal fails to plead any facts connecting

his claims to Tennessee, TRC’s motion to dismiss is granted.

                                    I. Background

      Dochnal sued TRC in the Eastern District of Tennessee, alleging violations of the

Fair Credit Reporting Act and the Tennessee Consumer Protection Act. Plaintiff alleges

that TRC operates a subscription-only, public records database known as World-Check,

that is used by financial institutions and governments “to combat crime and international


                                           1
terrorism.” Dochnal avers his profile on World-Check is harmful to his reputation. For

jurisdictional purposes, Dochnal avers that TRC does business in Washington County,

Tennessee.

       Plaintiff is a Polish activist, who resides outside the United States and is a citizen of

a foreign country.

       TRC is incorporated in Ontario, Canada, and maintains a place of business in

Toronto, Canada. One of TRC’s many subsidiaries is World-Check, a London-based group

that compiles information about individuals and businesses gathered through various

public sources. World-Check is managed by Reuters Limited, a subsidiary of TRC located

in London, England.

       Dochnal’s World-Check profile contains his name, date of birth, place of birth,

citizenship, location, companies, biography, and a summary report. The narrative section

of the profile addresses criminal history, including dates of arrest, convictions, and releases

from detention. All data comes from publicly-available sources and is not generated by

World-Check. World-Check provides cites to publicly available sources for the

information contained therein. World-Check profiles contain a general legal notice that

subscribers should conduct independent checks to verify its profile, and that World-Check

is “not responsible for the content of third party sites or sources.”

       According to his World-Check profile, Dochnal’s criminal history includes

convictions for corruption, racketeering, and bribing members of the Polish Parliament.

Dochnal claims that as a result of this information being compiled and provided to

subscribers by World-Check, he has experienced harm to his reputation and economic

                                               2
damages. Dochnal further alleges “mysterious lost business opportunities” due to denial

of his “right to open a bank account at several banks in different countries, including the

United States.” Dochnal alleges TRC has violated the Fair Credit Reporting Act as well

as the Tennessee Consumer Protection Act. Dochnal is seeking injunctive relief requiring

all records concerning him be removed from TRC’s databases and reports, as well as

unspecified damages.

                                        III. Analysis

A.     Personal Jurisdiction

       TRC asserts the complaint should be dismissed under FRCP 12(b)(2) because the

court has no personal jurisdiction over TRC. As a Canadian-incorporated and Canadian-

headquartered company, TRC is not subject to general jurisdiction in Tennessee, nor is

there specific jurisdiction over TRC.

       Dochnal bears the burden of demonstrating that personal jurisdiction exists. Youn

v. Track, Inc., 324 F.3d 409, 417 (6th Cir. 2003). A district court may decide to rule on the

jurisdictional issue upon a full trial record, after an evidentiary hearing, or merely on the

basis of a written record. Welsh v. Gibbs, 631 F.2d 436, 438 (6th Cir. 1980). This matter

has been fully briefed by the parties and affidavits and exhibits have been filed. There is

no need for an evidentiary hearing in this matter and the motion will be decided on the

record.

       When a court decides the issue on the basis of the written record alone, plaintiff

needs only to make a prima facie case of jurisdiction. To survive a motion to dismiss,

plaintiff needs only to “demonstrate facts which support a finding of jurisdiction.” Id. The

                                             3
burden on plaintiff is relatively slight. The court considers the pleadings and affidavits in

the light most favorable to the plaintiff. Any conflicts between facts contained in the

parties’ affidavits must be resolved in the plaintiff’s favor. See Neogen Corp. v. Neo Gen

Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002) (the court does not consider facts

proffered by the defendant that conflict with those proffered by the plaintiff); Air Prods. &

Controls, Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007) (a court disposing of

a Rule 12(b)(2) motion does not weigh the controverting assertions of the party seeking

dismissal). Dismissal under Rule 12(b)(2) is proper only if the specific facts alleged by

plaintiff, taken as a whole, fail to state a prima facie case for personal jurisdiction.

Bridgeport Music, Inc. v. Still N The Water Pub., 327 F.3d 472, 478 (6th Cir. 2003). Thus,

as long as the plaintiff is able to “demonstrate facts which support a finding of jurisdiction,”

the motion to dismiss will be denied, even in the face of controverting evidence presented

by the moving party. Serras v. First Tenn. Bank Nat’l Ass’n, 875 F.2d 1212, 1214 (6th Cir.

1989).

         In order for a non-resident defendant to be subject to the jurisdiction of a court, the

defendant must have “certain minimum contacts . . . such that the maintenance of a suit

does not offend traditional notions of fair play and substantial justice.” Int’l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945). A defendant’s minimum contacts with the forum

state may create two types of personal jurisdiction, general or specific. Daimler AG v.

Bauman, 134 S. Ct. 746, 748 (2014).

         General jurisdiction over a defendant exists where the defendant’s contacts with the

forum state are “continuous and systematic” such that a defendant should “reasonably

                                                4
anticipate being haled into court there.” Helicopteros Nacionales de Columbia, S.A., 466

U.S. 408 U.S. 408, 416 (1984). General jurisdiction allows a defendant to be sued in the

forum state even where the cause of action has no relation to the contacts that the defendant

has made in that state because the defendant is essentially “at home” in the forum state. Id.

A defendant will be found “at home” in the state where the business is incorporated and

the state in which the principal place of business is located. Daimler, 571 U.S. at 139.

       Here, while Dochnal asserts that TRC and its subsidiaries operate several services

that are used in Tennessee by a multitude of Tennesseans, TRC is not “at home” in

Tennessee. It is incorporated in Ontario, Canada, and its principal place of business is in

Toronto, Canada. TRC does not have any offices or employees in Tennessee, nor does

TRC own real property, or a bank account in this state. TRC is not licensed to do business

in Tennessee, nor does it have an agent for service of process in Tennessee. Apart from a

general allegation that TRC is doing business in Washington County, Tennessee, the

complaint contains no specific allegations about the nature and extent of any TRC contacts

in the state. Dochnal alleges no facts showing that TRC’s contacts in Tennessee are

sufficient enough to render TRC “at home” in Tennessee.

       The general jurisdiction inquiry does not focus solely on the “magnitude of the

defendant’s in-state contacts.” Id. at 139 n. 20. Instead, a corporation’s activities in the

forum state must be weighed against its activities in every other forum, as a “corporation

that operates in many places can scarcely be deemed at home in all of them.” Id. And, as

TRC points out, subsidiary conduct is generally not relevant for purposes of determining

general jurisdiction over the parent company. See Third Nat’l Bank v. WEDGE Grp., Inc.,

                                             5
882 F.2d 1087, 1089 (6th Cir. 1989); see also Dean v. Motel 6 Operating L.P., 134 F.3d

1269, 1274 (6th Cir. 1998) (holding a company does not purposefully avail itself merely by

owning all or some of a corporation subject to personal jurisdiction). Accordingly, the

court finds that TRC is not subject to general jurisdiction in Tennessee.

       Next, the court will analyze whether specific jurisdiction exists over TRC in this

court. Specific jurisdiction allows a defendant to be sued in the forum state where the

issues of the suit derive from or are connected to the contacts that establish jurisdiction.

Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846, 2851 (2011). The

existence of specific jurisdiction is determined by looking at the relationship among the

defendant, the forum, and the litigation. Keeton v. Hustler Magazine, Inc., 465 U.S. 770,

775 (1984).     For a court to exercise specific jurisdiction that is consistent with

constitutional due process, the defendant’s “suit-related conduct must create a substantial

connection with the forum state.” Walden v. Fiore, 134 S. Ct. 115, 1121 (2014).

       The Sixth Circuit has established a three-part test to determine whether the court

may exercise specific jurisdiction over a particular defendant. First, the defendant must

purposefully avail itself of the privilege of acting in the forum state or causing a

consequence in the forum state.        Second, the cause of action must arise from the

defendant’s activities there. Finally, the acts of the defendant or consequences caused by

the defendant must have a substantial enough connection with the forum state to make the

exercise of jurisdiction over defendant reasonable. Southern Machine Co. v. Mohasco

Indus. Inc., 401 F.2d 374, 381 (6th Cir. 1968). Specific jurisdiction will not exist unless all



                                              6
three prongs are satisfied. LAK Inc. v. Deer Creek Enters., 885 F.2d 1293, 1303 (6th Cir.

1989).

                1. Purposeful Availment

         The purposeful availment requirement is considered the most important

requirement. Id. The defendant must have purposefully availed itself of the “privilege of

acting in the forum state or causing a consequence in the forum state.” Id. Requiring that

the defendant take purposeful steps in the forum state ensures that a defendant’s “random,

fortuitous, or attenuated” contacts with the forum state will not subject it to being haled

into court there. Burger King v. Rudzewicz, 471 U.S. 462, 475 (1985). Additionally, the

defendant’s relationship with the forum state must arise out of the contacts that the

defendant itself created with the forum state. Id. The unilateral activity of the plaintiff or

a third party cannot be the basis of exercising personal jurisdiction over the defendant. Id.

The basis for haling a foreign defendant into court must be clearly articulated when

establishing personal jurisdiction. Malone v. Windsor Casino Ltd., 14 Fed. Appx. 634, 636

(6th Cir. 2001).

         A defendant purposefully avails itself of the privilege of acting in a state through its

website if the website is interactive to a degree that reveals specifically intended interaction

with residents of the state. Neogen, 282 F.3d at 890. Dochnal lists a variety of web-based

services offered through TRC’s many subsidiaries, but he has failed to list any products or

services that are actually maintained by TRC itself. It is the defendant’s own contacts with

the forum state that give rise to personal jurisdiction; unilateral acts of a third party play no

role in the analysis. Burger King, 471 U.S. at 475. A parent-subsidiary relationship alone

                                                7
does not establish personal jurisdiction. See Estate of Thomson ex rel. Estate of Rakestraw

v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 361-63 (6th Cir. 2008). Rather, a parent

company must exert so much control over the subsidiary that the two do not exist as

separate entities but are one and the same. Id. at 362.

       The Sixth Circuit considers several factors when determining whether a subsidiary

is merely an alter-ego of the parent company including

       (1) sharing the same employees and corporate officers; (2) engaging in the
       same business enterprise; (3) having the same address and phone lines; (4)
       using the same assets; (5) completing the same jobs; (6) not maintaining
       separate books, tax returns and financial statements; and (7) exerting control
       over the daily affairs of another corporation.

Anwar v. Dow Chem. Co., 876 F.3d 841, 849 (6th Cir. 2017). Total ownership and shared

management personnel are not by themselves enough to render a parent company subject

to personal jurisdiction. Id. Dochnal fails to allege any facts that would indicate these

subsidiaries are an alter-ego of TRC. He offers no facts required under Anwar, and instead

asks the court to “look through this disguised corporate web and see that [TRC] is the nerve

center . . . .” The only concrete assertions that Dochnal makes are that TRC operates a

website accessible in Tennessee and uses the same logo and branding materials within

several of its subsidiaries. However, the Sixth Circuit has determined that operating a

website in a state does not in and of itself constitute purposeful availment. Neogen, 282

F.3d at 892. The same has never been held by the Sixth Circuit for using shared branding

materials, and at least one federal district court has explicitly determined that sharing a

brand is not sufficient to create alter-egos. See Tuttle v. Sky Bell Asset Mgmt., 2011 WL

4713233 (N.D.Cal. Oct. 7, 2011). Finally, this alter-ego test requires that there be “an

                                             8
element of injustice or fundamental unfairness” if it is not applied. Flynn v. Greg Anthony

Constr. Co., 95 Fed. Appx. 726, 737 (6th Cir. 2003). Dochnal offers no facts to support an

alter-ego theory, or that would indicate the presence of any unfairness in failing to apply

the test. Dochnal will not be denied the opportunity to bring suit in another jurisdiction

and denial of personal jurisdiction in the Eastern District of Tennessee is unlikely to

substantially affect his ability to recover damages. The court finds Dochnal has failed to

meet the purposeful availment requirement to bring this action in the Eastern District of

Tennessee.

              2. Arising From

       The second criterion under Southern Machine asks whether the plaintiff’s claims

“arise from” the defendant’s contacts with Tennessee. The Sixth Circuit has observed that

the “arising from” prong is met when the operative facts arise from the defendant’s contacts

with the state. Bird v. Parsons, 289 F.3d 865, 875 (6th Cir. 2002). This requirement ensures

that defendants are not lightly made to “submit to the coercive power of a state that may

have little legitimate interest in the claims in question. Bristol-Myers Squibb Co. v.

Superior Court of California, San Francisco Cnty, 137 S.Ct 1773, 1780 (2017). To show

that the alleged harm arose from the defendant’s in-state activity, a plaintiff must

“demonstrate a causal nexus between the defendant’s contacts with the forum state and the

plaintiff’s alleged cause of action.” Beydoun v. Wataniya Rests. Holding, Q.S.C., 768 F.3d

499, 507 (6th Cir. 2014). Mere “but-for causation” is insufficient. Id. Instead, the

plaintiff’s cause of action “must be proximately caused by the defendant’s contacts with

the forum state.” Id. at 507-08.

                                             9
        Here, Dochnal fails to show that his claims arise from any TRC activity in

Tennessee. He complains of being “denied the right to open a bank account at several

banks in different countries, including the United States.” But he does not allege he was

denied a bank account in Tennessee because of any TRC activity in Tennessee. Dochnal

also complains of being “rejected for participation in business activities based on being a

compliance risk.” But, again, his complaint fails to suggest those business activities arose

in Tennessee and were lost because of any in-state TRC activity. Finally, he alludes

generally to “lost business opportunities based on THOMSON REUTERS publishing

information.”    However, Dochnal does not claim these lost opportunities arose in

Tennessee, nor does he plead any facts connecting those events to any in-state activity by

TRC. Dochnal fails to show a connection between the forum and the specific claims at

issue. When none of the events in the complaint happen in the forum state and none of the

actions taken by the defendant happen in the forum state, the court lacks specific

jurisdiction. Negash v. Devry Univ., 2018 WL 1570625 at *5 (E.D.Mich. March 30, 2018).

        In his response, Dochnal states that he was denied credit by a bank in Switzerland.

Dochnal has not alleged any TRC activity in Tennessee; he has only alleged actions by

subsidiaries. His entire argument depends on this court imputing subsidiary action to the

parent company. As discussed above, TRC is not the alter-ego of these subsidiaries, and

corporate ownership alone is insufficient for the purposes of exercising personal

jurisdiction. Dochnal provides no factual support for his claim that the events giving rise

to his alleged harm occurred in Tennessee, and he thus fails to meet the second prong of

the test.

                                            10
       3. Reasonableness

       The third prong of the Southern Machine test requires that the exercise of personal

jurisdiction over the defendant in the forum state must be reasonable. Southern Machine,

401 F.2d at 381. Reasonableness is based on an assessment of (1) the burden on the

defendant, (2) the interests of the forum state, and (3) the plaintiff’s interest in obtaining

relief. Beydoun, 768 F.3d at 508. This requirement exists because “minimum requirements

inherent in the concept of fair play and substantial justice may defeat the reasonableness of

jurisdiction even if the defendant has purposefully engaged in forum activities.” Johnson

v. Sandvik, Inc., 2017 WL 3263465 at *4 (E.D.Mich. Aug. 1, 2017). This factor weighs

against jurisdiction when all the relevant underlying events occur outside the forum state,

the defendant is a foreign corporation, and any discovery would involve the production of

foreign papers and deposition of foreign witnesses. Beydoun, 768 F.3d at 508.

       Nothing in Dochnal’s complaint suggests that Tennessee has any interest in

adjudicating this dispute. A Polish national is suing a Canadian corporation for the

activities of a business managed in London, England. Neither Dochnal nor TRC have any

apparent connections with Tennessee. None of the underlying events took place in

Tennessee. World-Check business records and employees are not located in Tennessee.

Jurisdiction is unreasonable when it would impose a heavy burden on a defendant with no

presence in the forum, all of the events underlying the dispute occurred in another forum,

and all of the evidence and witnesses are there as well. Miller v. AXA Winterthur Ins. Co.,

694 F.3d 675, 681 (6th Cir. 2012). Dochnal does nothing more than ask, once again, that

this court impute subsidiary actions to the parent and alleges that Tennessee does have an

                                             11
interest in this case since the case involves “ongoing” violations of “federal statutes.” This

argument, however, does not sufficiently show why Tennessee would have a particular

interest in this case.

       Moreover, Dochnal has made no showing that his interests in obtaining relief will

be seriously affected by this case being dismissed. Cases that are dismissed for lack of

jurisdiction do not act as an adjudication on the merits. See FRCP 41(b); Intera Corp. v.

Henderson, 428 F.3d 605, 620 (6th Cir. 2005). Dochnal will not be precluded from refiling

his suit in a more appropriate location such as Canada, Poland, or England. Since all of

the relevant events underlying the controversy did not occur in Tennessee and most of the

discovery will necessarily involve the production of foreign legal papers and deposing

foreign witnesses, the court finds exercising jurisdiction over TRC would not be

reasonable.

B. Venue

       TRC asserts the complaint should also be dismissed pursuant to FRCP 12(b)(3) for

improper venue. Dochnal argues that venue is proper under 28 U.S.C. § 1391(b)(3), which

provides that a civil action may be brought in any judicial district in which any defendant

is subject to the court’s personal jurisdiction. As discussed above, TRC is not subject to

personal jurisdiction in the Eastern District of Tennessee. Thus, it follows that venue is

improper, as well. See Brent v. Hyundai Capital Am., 2014 WL 7335415 at *5 (W.D.Tenn.

Dec. 19, 2014) (holding that when no defendant is subject to the court’s personal

jurisdiction, the action should be dismissed for lack of venue).



                                             12
       Congress has given the district courts discretion to transfer a case to any district or

division in which it could have been brought. 28 U.S.C. § 1406(a); see also Reese v. CNH

Am. LLC, 574 F.3d 315, 320 (6th Cir. 2009). The problem here is there is no forum within

the United States that appears to be an appropriate venue for this case. The only harm

Dochnal has specifically alleged is being denied a bank account in Switzerland. General

jurisdiction cannot be obtained anywhere in the United States, specific jurisdiction only

seems appropriate in Poland, Canada, England or Switzerland. Transfer out of the country

is not contemplated under § 1406. Rather, it appears more appropriate to dismiss the case

without prejudice and allow Dochnal to file suit in a more appropriate forum. Although

Dochnal has alleged violations of Tennessee law as well, he “should not be permitted by

means of a transfer to resurrect claims which might be lost due to a complete lack of

diligence in determining the proper forum in the first place.” Stanifer v. Brannan, 564 F.3d

455, 457 (6th Cir. 2009).

C.     Motion to Amend Complaint

       Dochnal moves to amend his complaint to add additional plaintiffs, additional

defendants, a claim for unreasonable intrusion upon seclusion under Tennessee common

law, and to certify this case as a class action. Specifically, Dochnal seeks to add as

defendants Reuters Limited, Global World Check, West Publishing Corporation, and

Global World-Check Holdings Ltd. Dochnal seeks to add as plaintiffs Douglas A. Dyer,

Aleksandra Dochnal, and Henry M. Love.

       Rule 15(a) of the Federal Rules of Civil Procedure allows for the amendment of

pleadings prior to trial. At a certain point though, a party may amend the complaint “only

                                             13
with the opposing party’s written consent or the court’s leave,” which is to be given freely

“when justice so requires.”     FRCP 15(a)(2).     The court has discretion to deny an

opportunity to amend for a variety of reasons, such as “undue delay, bad faith, or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, and futility of the amendment.” Forman v. Davis, 371 U.S. 178, 182 (1962).

A proposed amendment is considered “futile” when it would not survive a motion to

dismiss. Kreipke v. Wayne State Univ., 807 F.3d 768, 782 (6th Cir. 2015).

       First, the proposed amended complaint is futile as to Dochnal. The court has found

that it lacks personal jurisdiction over plaintiff’s claims against TRC. The proposed

amended complaint does not cure this defect. It does not include any allegations supporting

the exercise of general jurisdiction over TRC or the proposed new defendants. The

proposed amended complaint contains no factual allegations that any of the proposed

defendants is incorporated or principally based in Tennessee. Global World-Check, Global

World-Check Holdings, Ltd., and Reuters Ltd. are London-based companies, organized

under the laws of England. West Publishing Corporation is a Minnesota-based company,

incorporated in Minnesota. Nor has Dochnal shown that his alleged injury arose in

Tennessee. Similarly, the claims of the new plaintiffs fail because the proposed amended

complaint fails to allege any facts connecting their claims and any conduct in Tennessee

by a named defendant.

       Second, the proposed plaintiffs’ claims also fail for lack of personal jurisdiction

over defendants because the proposed amended complaint fails to allege any connection

                                            14
between their claims and any conduct in Tennessee by a named defendant. The proposed

plaintiffs allege “they might be on the Thomson Reuters World Check One list,” and they

“have sent in requests to defendants’ that have not yet been answered.” For jurisdictional

purposes, the proposed amended complaint merely states that “Defendants are and were

doing business in Washington County, Tennessee.” This is insufficient as a matter of law

to confer personal jurisdiction. The proposed amended complaint attaches requests from

the proposed plaintiffs sent by their counsel in Miami, Florida to “World Check” in London

England. Because the proposed plaintiffs’ cause of action does not arise from the activities

of any defendant in Tennessee, this court has no specific jurisdiction.

       Because the proposed amended complaint does not cure the defects of the original

complaint, the court finds it would not survive a motion to dismiss. Accordingly, the

motion to amend is denied.

                                      IV. Conclusion

       In light of the foregoing discussion, Thomson Reuter’s motion to dismiss [R. 12] is

GRANTED, and Dochnal’s motion to amend complaint [R. 38] is DENIED.

       ENTER:

                                          ______________________________________
                                          ______
                                               ______________
                                                            ________
                                                                   _______
                                                                         ____
                                          UNITED
                                          UNITED STATES
                                                  STAATESS DISTRICT
                                                           DIS   CT JUDGE
                                                             STRIC




                                             15
